Mr. Justice Shepard
delivered the opinion of the Court:
It is provided, among other things, in § 6 of the act of March 3, 1893, that “* * * on Sundays, every barroom and other place where intoxicating liquors are sold shall be kept closed and no intoxicating liquor sold.” [27 Stat. at L. 565, chap. 204.] This language must be reasonably construed. And so construed it is not believed that it could have been the intention *486of Congress to deprive a person and his- family of the ordinary privileges of their home because a bar where liquors are sold happens to be located in the same premises. Hannan v. District of Columbia, 12 App. D. C. 265, 268. The purpose of the law is thus stated in that case: “The bar must be kept closed, and the barroom — that is, the room devoted to the uses of the bar — must be kept-closed against all who would resort to such place to obtain liquor on Sunday; and this requirement must be strictly observed and enforced.” It is quite true also that this prohibition cannot be evaded by keeping open a room adjacent, or near by, to which liquors can be carried from the barroom on Sunday to persons coming, or invited to come, there for the purpose of obtaining them. Sullivan v. District of Columbia, 20 App. D. C. 29, 35. Nor is it necessary that there should be an actual sale of liquor; the offense is complete if the opening of the barroom is such that the public may have access to it. Lehman v. District of Columbia, 19 App. D. C. 217, 226.
Applying the law as stated in those decisions to the evidence in this case, we are of the opinion that it is not sufficient to support the conviction, and that the last motion on behalf of the defendant should, therefore, have been granted.
The hall by which all the parties entered was necessary to the use of the residence, of which it was a part, and led into the small middle room or hall adjoining the billiard room on one side, and on the other the kitchen in which the wife of the defendant prepared the family meals. There is nothing to indicate that it was devised also as a means of regular or occasional access to the billiard room and thence to the barroom. The defendant had the right to enter his barroom, both for the purpose of extinguishing the light and for procuring supplies for his own or his family’s use, provided that in so doing he did not furnish the public means of access thereto. Now if the Chaconas had not entered the building it would be quite clear that the act of defendant in visiting the barroom and returning with a bottle of beer for his own use would not have been a violation of the law. Could, then, the uninvited and unexpected entry of these men from the kitchen into the billiard room convert his act into an *487■offense? We think not. The circumstances as they appeared do the policeman, if unexplained, might probably have been sufii■cient to sustain a conviction. But that is not the case presented. They were reasonably explained by witnesses who were neither impeached nor contradicted in any material particular. Circumstances that may create a strong suspicion of guilt are not .sufficient to convict of crime.
The judgment will be reversed. It is so ordered. Reversed.